Title: To George Washington from the Commissioners for the District of Columbia, 24 July 1795
From: Commissioners for the District of Columbia
To: Washington, George


          
            City of Washington [D.C.] 24 July 1795
          
          The Board have had under Consideration for some days past the Subject of regulating the building of wharves; according to the Powers delegated to them by the Act of the Maryland Legislature passed in 1791: An Abstract of which is herewith inclosed. On a Subject so extensive, it is not to be wondered at that considerable difficulties have occurred: and it is not probable that all will be pleased, let the Regulations be what they will. Had the Legislature of Maryland been Silent on the Subject, the holders of water property in the city would have had a right to carry their wharves to any extent they pleased, under the Single restriction of not injuring the navigation. The Law of the State is therefore restrictive of that general Right naturally flowing from the free use of property; and ought not to be construed beyond what sound policy and the necessity of the Case may require: Nor do we think it would be prudent to adopt any Regulations which should so far damp the Ardor of Improvement in the City as to induce foreigners and Strangers to give a decided preference to the neighbouring ports; two of which command great natural advantages in common with the City.
          A Cursory view of the Map of the city will at once shew that many parts of the Eastern Branch and some of the river will not admit of wharves being built to advantage, unless they are carried to a very great extent, to meet the Channel. The Soundings of the Eastern Branch having been lately accurately taken the result is inclosed; and seems strongly to justify the foregoing suggestion. It is therefore much to be doubted whether in these Instances at least Adventurers will incur the expence of building wharves to such an extent without the benefit of erecting warehouses on them. In every city which looks to Commerce for

her rise and Extension, Beauty must in some Instances be sacrificed to Utility. Perhaps the parts of such City where wharves and warehouses are of necessity to be erected, are and ought to be the last where beauty should be sought for. The general health of the City must however always be kept in view, as essential to it’s growth and permanence; and we think no general regulation ought to be adopted not entirely consistent with this Idea: and if any thing hereafter suggested does not consist with this principle, we think it is a solid ground for its rejection.
          We beg leave also to remark that no wharves except by the public can be erected on the waters opposite to the public appropriations; or on the Streets at right Angles with the waters: which being uncommonly wide must alone furnish a great Circulation of air from the waters. With respect to the private property on the water we think the following Regulations the most likely to meet with public approbation; and to obviate the Inconveniences which it is apprehended will arise from a total restriction of building on made Ground or wharves.
          Proprietors of property lying on the water to be permitted to build wharves of wood, stone and earth as they may think proper to any extent; provided such wharves do not injure the navigation of the river or Branch. The Owners of such wharves or reclaimed Ground to be also permitted to erect warehouses thereon; always leaving Streets to conform with the general plan of the cross Streets in the City; so as to make the whole plan uniform throughout; and where the general plan does not require such Streets, as will be the case in many Instances; then to be obliged to leave a Street not less than 60 feet wide at the termination of every three hundred feet occupied by buildings: and always leaving a street at least 60 feet wide between the last warehouse on such wharf or made Ground and the termination of the wharf or made Ground to be forever kept open as a public Street; and liable to all regulations which the general police may require for other Avenues Streets and Alleys in the City. This it is conceived will be quite sufficient to give a free Circulation of Air between the water and the buildings and to prevent danger from fire: and it is hoped will not much retard the lading and unlading of Ships; as Spouts may easily be erected of sufficient length to deliver grain from a warehouse distant only 60 feet from the Ships to be loaded. No other buildings are

contemplated to be built on such made Ground or wharves except warehouses or Stores: and not more than one Chimney or fire place to be allowed for any one house; as that will be sufficient for a counting room. By this Regulation the Danger of fire will be in great measure guarded against; and the buildings to be erected will be useful at all Seasons of the year.
          These restrictions, however mild, will probably retard for some time the improvement of the water property in the City; situated as it is between two growing commercial Towns, alread[y] possessed of considerable Trade and population; and where proprietors are left to build as fancy or Interest may dictate. Instances have already occurred of the restive spirit excited by the restriction to build of brick or Stone. Yet the necessity of this regulation cannot escape the dullest Observer. General safety as well as beauty would evidently be sacrificed by a Relaxation from the Rule.
          We pretend not to say that the regulations proposed will meet with universal Approbation. One general Rule, establishing the extent to which wharves may be extended seems to be impossible, when a view is taken of the waters by which the City is bounded; nor does a total exclusion of all buildings on wharves or made Ground appear to us to be either necessary or prudent. Our funds depend in some measure on Sales: and Sales on public Confidence and opinion. Any measure greatly counteracting the hopes and wishes of those interested would certainly be injurious; and ought not to be adopted, without an evident necessity. How far the Rule applies to the present case, is for the Executive to determine. Tho’ the act of the Legislature of Maryland vests the sole power of regulating the extent and licencing the building of wharves in the Commissioners; it is with pleasure they resort to the wisdom and experience of the Executive; from which they have ever received the most substantial aid. Upon a Subject so new, and which ultimately must affect so much property, they have sought for information wherever they thought there was a chance of obtaining it. The extensive influence it may have on the affairs of the City, called upon us to give the Subject our best attention. The result however is submitted with great diffidence and with pleasure we shall relinquish our Ideas for the adoption of better. We have not gone into the Subject of a Water Street on either the river or Eastern Branch. The Subject would require such frequent references to the plat as to render a

communication by letter of little use. The plat forwarded gives a much juster representation of the Shores within the limits of the City than the one published; and contains also an exact Delineation of all the Incroachments attempted to be made on the public appropriations. We think that the public appropriations have in general been made with Judgment and Taste; and that it would not be prudent either to alter or break in upon them: public Confidence might be lessened; and any Acquisitions in point of Territory to the City would add but a mere pittance to our revenue, whilst it would lead to an Opinion that the Changes in the City would never have an End.
          The inclosed Report will shew the reasons upon which the Board have determined on the appropriation proposed for the national Mint—Nothing is yet done about a National University—The grounds about the place talked of, being divided into Streets and Squares; no longer remains subject to public appropriations. We think the first step towards bringing forward this great and interesting Object, ought to be, the obtaining a Law either from Congress, or the Legislature of Maryland authorising certain persons to open Subscriptions for the purpose of raising funds. Much might be done abroad and at home. The Legislature here would no doubt pass such a Law: but whether an Act of Congress would not give the business greater Eclat abroad, is a question worthy of consideration. The Commissioners on their part, will at all times be ready to give their best assistance, to a work in which the rising Generation of the United States have so deep an Interest.
          
            Gusts ScottAlex. White
          
        